         Case 1:18-cv-06417-JPO-SN Document 65 Filed 08/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        8/6/2020


JOSE M. REYNOSO,

                                            Plaintiff,                    18-CV-06417 (JPO)(SN)

                          -against-                                                ORDER

SOUTHERN GLAZER WINE AND SPIRITS, LLC,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        The Court has received three email messages from Plaintiff pro se Jose Reynoso

regarding this case, which was closed on April 4, 2019, following an agreement reached at a

settlement conference before the Court.

        In sum, Mr. Reynoso’s emails raise his concerns about an alleged payment discrepancy

under the settlement agreement. Mr. Reynoso represents he received $                    but states a

recollection that the settlement agreement was for $                 . Mr. Reynoso attaches to his July

20, 2020 Email a copy of the executed settlement agreement, which indicates the settlement

agreement was for $                  , the same amount he acknowledges receiving. This amount is

also consistent with the Court’s file on the matter, which reflects a settlement for the same sum.

Additionally, the case is closed and the time to move to reopen the case has passed. See ECF No.

61.
       Case 1:18-cv-06417-JPO-SN Document 65 Filed 08/06/20 Page 2 of 2




                                             CONCLUSION

       The case remains closed. To preserve the confidential nature of the settlement agreement,

this Order will be filed under seal with a redacted version filed on the public docket.

SO ORDERED.



DATED:         August 6, 2020
               New York, New York

CC:            Jose Reynoso (by Chambers)
               joemreynoso@aol.com




                                                 2
